Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bob Migliorini on 8/9/21.

The application has been amended as follows: 

1 and R2, taken together, comprise from 8 to 48 carbon atoms” with “and wherein the total number of carbon atoms in R1 and R2 is from 8 to 48”

	In line 2 of claim 6, replace “22, 24, 26, or 28” with “or 22”

	In lines 3-4 of claim 21, replace “wherein R1 and R2, taken together, comprise from 8 to 48 carbon atoms” with “wherein the total number of carbon atoms in R1 and R2 is from 8 to 48”

Statement of Reasons for Allowance
Claim 1 and its dependent claims have been amended to incorporate the limitations of previous claim 4, which was indicated as containing allowable subject matter in the office action mailed 6/8/2021. Claim 6 has been limited by examiner’s amendment to further limit amended claim 1. The wording of amended claim 1 has also been clarified by examiner’s amendment. Claim 1 and its dependent claims are therefore allowed for the reasons stated in the office action mailed 6/8/21. Baur, as discussed in the previous office action, only discloses compounds where one of R1 and R2 contains three carbon atoms and the other contains two carbon atoms, leading to a total of five, outside the range recited in amended claim 1. One of ordinary skill in the art would not have been motivated to modify the compounds of Baur to meet the limitations of the amended claims, as Baur does not disclose any gamma-branched R groups other than 3-ethylhexyl. A structure search was carried out prior to the office action mailed 
Claims 19-25 remain allowed for the reasons of record. Claim 19 and its dependent claims recite a method of preparing the claimed compound by reacting an etherified acid or anhydride with a gamma-branched alcohol. In contrast, Baur discloses in paragraphs 34-40 and 179-186 that the compounds are prepared by reacting lactate esters with alkylene oxides in the presence of DMC catalysts. There is no teaching or motivation that would lead one of ordinary skill in the art to prepare the etherified lactate esters of Baur by the method of claim 19 and its dependent claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476.  The examiner can normally be reached on M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771